Citation Nr: 1814021	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  08-00 684	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder as secondary to service-connected bilateral knee disability.


REPRESENTATION

The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to October 1979, August 1980 to August 1984, and from December 1988 to April 1989. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is associated with the claims folder.  Thereafter, the Board remanded this claim for further development in August 2010. 

The Board subsequently denied the claim in a May 2011 decision.  The Veteran appealed that portion of the May 2011 decision which denied entitlement to service connection for a back disability as secondary to service connected knee disability to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued a Memorandum Decision which set aside the May 2011 Board decision denying service connection for a back condition as secondary to service-connected knee disability and remanded the Veteran's claim to the Board for reconsideration.  As that Memorandum Decision only set aside the portion of the Board's May 2011 decision denying service connection for a back condition on a secondary basis, those portions of the May 2011 decision that addressed the matter of direct and presumptive service connection are final.  Accordingly, the issue for consideration has been characterized as shown on the title page of this decision.

In August 2014, the Board remanded the issue on appeal to afford the Veteran another VA examination in compliance with the September 2013 Court Decision.  Following such development, the claim for service connection for a low back disorder as secondary to a service-connected bilateral knee disability was denied again by the Board in an August 2015 Board decision.  The Veteran appealed this decision to the Court, which issued another Memorandum Decision in September 2017 which set aside the August 2015 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Court in its September 2017 Memorandum Decision found fault with the December 2014 VA examination relied on by the Board in its August 2015 decision  as follows: 

The December 2014 medical opinion is inadequate for several reasons.  First, despite the Board's notation that "the examiner found that [the Veteran's] low back disability was not caused or aggravated by his bilateral knee disability," . . . the examiner made no such conclusion.  Although the examiner discussed the three mechanisms of secondary relationship identified by the Board, the examiner did not provide the specific opinion requested by the Board in its August 2014 remand:  Whether it is at least as likely as not that [the Veteran's] back condition is caused or aggravated by his service-connected bilateral knee disability. 

Second, to the extent that the examiner addressed the three mechanisms of secondary relationship, the examiner addressed only causation when discussing antalgic gait or abnormal weight bearing.  ("The current literature does not support a causative factor between [the Veteran's]antalgic gait or abnormal weight bearing posture and his back condition." (Emphasis in original).  Moreover, despite the examiner's opinion that the medical literature does not demonstrate that knee-related mechanical factors can cause or aggravate a lumbar condition, his review of the relevant medical literature again only referenced causation.  "To date, there are no published scientific articles proving that abnormal mechanics at the knee or an abnormal gait is a causative factor in lumbar spinal pathology."); ("There ha[s] not been any research proving [a] causative relationship from knee mechanics to cause back problems.");  ("There are no studies showing that knee conditions or abnormal knee biomechanics as a causative factor in the development of lumbar conditions.") (All emphases in original). 

The December 2014 examiner did not provide an opinion as to whether [the Veteran's] antalgic gait or abnormal weight-bearing posture aggravated his back condition.  In addition, the examiner, when discussing knee-related mechanical factors, focused his rationale on causation and provided no rationale to support his conclusory opinion regarding a lack of aggravation of [the Veteran's] back disorder.  Finally, the examiner did not provide the requested medical opinion as to whether it was at least as likely as not that [the Veteran's] back condition was caused or aggravated by his service-connected bilateral knee disability.  Therefore, the Board's reliance on the December 2014 medical opinion was clearly erroneous.

In addition, in its August 2014 remand, the Board specifically noted that [the Veteran] "must be provided with a new VA examination that considers whether [his] antalgic gait or abnormal weight-bearing posture has aggravated his lower back condition."  As noted above, the December 2014 examiner's opinion regarding [the Veteran's] antalgic gait or abnormal weight-bearing posture did not address aggravation.  Therefore, the December 2014 medical opinion did not substantially comply with the Board's August 2014 remand and the Board's finding to the contrary was clearly erroneous. 

A remand by the Board or Court confers on the claimant a legal right to substantial compliance with the remand order.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  When a claim is remanded to provide the claimant with a VA medical examination or opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the AOJ must arrange for a VA examination that addresses the Court's directives in its September 2017 Memorandum Decision.  Id.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine whether he has a current back disability that is due to or aggravated by his service-connected bilateral knee disability.  The electronic record should be provided to the examiner for review, and the examination report should note that such a review was accomplished.   The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should offer an opinion as to whether it is as at least as likely as not (50 percent or greater probability) that the Veteran's back condition is caused by or aggravated by his service-connected bilateral knee disability. 

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and medical evidence.  The examiner should specifically address whether the Veteran's antalgic gait or abnormal weight-bearing posture caused or aggravated his back condition, and whether the Veteran's reported falls due to his bilateral knee disability caused or aggravated his back condition. The examiner should also address whether any knee-related mechanical factors caused or aggravated the Veteran's back condition.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012). 



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

